By the Court:
The third finding of the court below, so far as it states that lots two and fourteen “are bounded on the west by Sacramento street,” in the conveyance from Webber to plaintiff, is contrary to the evidence.
One line of the description in the deed is: “Thence along the easterly line of Sacramento street one hundred and fifty feet;” and no other language is employed which affects or modifies the natural interpretation of that above quoted.
It is very clear, therefore, that the parties to the instrument intended that the lots should run up to the eastern line and not to the middle of the street.
Thus construing the instrument the plaintiff alleges no cause of action in his complaint, except a claim for special damages by reason of a nuisance caused by the obstruction of a public street or highway.
In this view, the court below erred in overruling defendant’s objections to testimony as to the market value of plaintiff’s lots and as to the effect of the building of the railroad on such market value. (Hopkins v. W. P. R. R. Co., 50 Cal. 190.)
Judgment and order reversed, and cause remanded for a new trial.